Citation Nr: 0712143	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable initial evaluation for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable initial evaluation for 
recurrent kidney stones.  

4.  Entitlement to a compensable initial evaluation for scars 
of the 3rd, 4th and 5th digits of the left (non-dominant) hand.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
a low back disorder.  The rating decision granted service 
connection for GERD, recurrent kidney stones, and scars of 
the 3rd, 4th and 5th digits of the left (non-dominant) hand, 
each evaluated as noncompensable.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran has a current low back disorder.

2.  The competent medical evidence, overall, does not show 
that the veteran's GERD results in two or more of the 
following symptoms: persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

3.  The competent medical evidence, overall, does not show 
that the veteran's recurrent kidney stones result in 
infection or the need for catheter drainage.  

4.  The competent medical evidence, overall, does not show 
that the veteran's scars of the 3rd, 4th, and 5th digits of the 
left hand result in limitation of function or tenderness.

CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for a compensable initial evaluation for 
GERD have not been met.
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114a, Diagnostic Code 
7346 (2006).

3.  The criteria for a compensable initial evaluation for 
recurrent kidney stones have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7509 (2006).

4.  The criteria for a compensable initial evaluation for 
scars of the 3rd, 4th and 5th digits of the left (non-dominant) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has attempted to conduct examinations with respect to the 
veteran's claims, without success.  As the RO noted in its 
March 2005 Supplemental Statement of the Case, the law 
requires that when a claimant fails to report for a VA 
examination as a part of an original claim for compensation, 
as in this case, the claim will be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(b)(2006).

The veteran's most recent address of record is in Valrico, 
Florida.  He cancelled VA examinations scheduled in December 
2004 at the Tampa, Florida, VA Medical Center.  He explained 
by phone that he had moved to Savannah, Georgia, and wanted 
the examinations to be rescheduled at a closer location.  

This request is understandable.  What is not understandable 
is that the veteran failed to provide his new address.  The 
undersigned has searched his claims file and found no 
indication that he ever supplied the VA with his new address 
in Savannah, Georgia.  Simply stated, while the veteran 
explained by phone that he had moved to Georgia, he did not 
give the VA his address.

Documentation by the RO shows that VA medical facilities in 
Georgia had no record of treatment or an address for the 
veteran.  Subsequent VA correspondence to the veteran's most 
recent address of record in Valrico, Florida, was not 
returned as undeliverable.  The Board's own internet search 
for the veteran's address resulted in the same Valrico, 
Florida, address.  

The Board had hoped that if it delayed the adjudication of 
this case, the veteran would contact the VA.  This has not 
occurred, and the Board may not delay the adjudication of 
this case indefinitely.  Under 38 C.F.R. § 3.655(b), the 
Board finds no good cause for the veteran to have failed to 
attend the VA examinations scheduled by the RO and thus his 
claims will be evaluated on the evidence of record.  As 
indicated within 38 C.F.R. § 3.655(a), "good cause" 
includes, but is not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
The veteran's failure to attend his scheduled examinations 
due to a move, and then failing to tell us where he moved, 
does not, in the opinion of the Board, provide a basis to 
conclude that the veteran had good cause in his failure to 
attend the examinations VA scheduled or could have scheduled 
if the veteran let us know where he is now living.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are the sole medical 
evidence before the Board.  They do not include a report of a 
separation medical examination.  They show that the veteran 
complained of low back pain and/or stiffness in 1985, 1989 
and 1998.  Diagnoses included mild low back pain - probable 
mild strain, and back pain.  In 1989, his symptoms were noted 
to suggest spondyloathropathy.  Radiographic examination 
were, however, negative.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The record contains no private or VA records demonstrating 
that the veteran presently suffers from a low back disorder.  
The Board recognizes the veteran's own assertions that he has 
such a condition, related to his service.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his own assertions do not 
constitute competent medical evidence that he now has a low 
back disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the Board were to assume that the veteran has a back 
disorder, nothing indicates a back disorder related to 
service years ago.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a low back disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable initial evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Where the Rating Schedule does not provide a zero percent 
rating, zero percent shall be assigned if the requirements 
for a compensable rating are not met).  See 38 C.F.R. § 4.31 
(2006).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that any of his 
service-connected disabilities warrant an increased initial 
evaluation on any basis other than pain.  

The veteran's service medical records are the sole medical 
evidence in the record before the Board.  They do not include 
a report of a separation medical examination.  As the Board 
will discuss in more detail, these records provide evidence 
against each of the veteran's claims for an initial 
compensable evaluation.  

The RO has evaluated the veteran's GERD as noncompensable by 
analogy to hiatal hernia under Diagnostic Code 7346.  A 10 
percent evaluation is warranted when there are two or more of 
the symptoms for the 30 percent evaluation, but of less 
severity.  The symptoms listed for a 30 percent evaluation 
are: persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

The veteran's service medical records show that in July 2000 
he was assessed with symptoms consistent with peptic ulcer 
disease vs. reflux.  Testing resulted in an impression of 
small sliding type hiatal hernia with gastroesophageal 
reflux.  Treatment notes dated in November 2000 reflect that 
the veteran's GERD was controlled by Zantax.  The service 
medical records are simply negative for two or more of the 
following symptoms: persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Thus, they are 
evidence against a compensable initial evaluation under 
Diagnostic Code 7346.

The RO has evaluated the veteran's kidney stones as 
noncompensable by analogy to hydronephrosis under Diagnostic 
Code 7509.  A 10 percent evaluation is warranted when there 
is only an occasional attack of colic, and there is no 
infection and no need for catheter drainage.  

The veteran's service medical records show that he was 
treated for kidney stones beginning in 1995.  They show that 
he complained of pain, but are simply negative for infection 
or need for catheter drainage.  Thus, the service medical 
records are evidence against a compensable initial evaluation 
under Diagnostic Code 7509.

The RO has evaluated the veteran's left hand scars as 
noncompensable under Diagnostic Code 7805, limitation of 
function of the affected part.  During the pendency of the 
veteran's appeal, VA promulgated new regulations for 
evaluating disability from skin disorders, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  The revised version of 
Diagnostic Code 7805 contains no substantive change from the 
prior regulation.  38 C.F.R. § 4.118 (2002),  38 C.F.R. § 
4.118 (2006).  

There is no evidence or assertion by the veteran of residual 
scars which are painful, tender, or disfiguring in any way.  
Therefore, Diagnostic Codes 7800, 7803, and 7804 are not for 
application.  See Butts v. Brown, 5 Vet. App. 532 (1993); 38 
C.F.R. § 4.118 (2002); 38 C.F.R. §4.118 (2006).

The service medical records show that the veteran cut his 
left hand in April 1995.  They are simply negative for any 
indication that his service-connected scars limit function of 
the left hand.  Thus, the service medical records are 
evidence against a compensable initial evaluation under the 
old or the new criteria.  Diagnostic Code 7805 (2002); 
Diagnostic Code 7805 (2006).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to compensable initial 
evaluations for GERD, recurrent kidneys stones, or scars of 
the 3rd, 4th and 5th digits of the left (non-dominant) hand.  
As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2001, October 2003 
and December 2004; a rating decision dated in August 2001; 
and a statement of the case dated in August 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the service connection and 
compensable initial evaluation claims (including the revised 
rating criteria for scars), the evidence considered, the 
pertinent laws and regulations applicable to the service 
connection and compensable initial evaluation claims 
(including the revised rating criteria for scars), and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available relevant evidence.  In an 
August 2001 notice of disagreement the veteran stated that he 
had recently suffered an episode of kidney stones resulting 
in treatment at MacDill AFB hospital.  However, the veteran 
failed to respond to VA's December 2004 request that he 
complete and submit authorizations allowing VA to obtain the 
corresponding treatment records.  

VA scheduled examinations with respect to each of the 
veteran's claims on appeal but the veteran cancelled them, 
claiming he had moved.  However, he failed to provide a new 
address.  He also failed to report to a 2005 hearing before 
the undersigned Veterans Law Judge.  Thus, VA has been unable 
to obtain potentially favorable evidence.  "The duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and the veteran's own 
inaction, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, cannot be justified.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a low back disorder is denied.

A compensable initial evaluation for GERD is denied.

A compensable initial evaluation for kidney stones is denied.  

A compensable initial evaluation for scars of the 3rd, 4th and 
5th digits of the left (non-dominant) hand is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


